DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 06/06/2022, with respect to the rejection(s) of claim(s) under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ning and Daniel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Ning et al (CN 207219017 U).
Regarding claim 1, Ning et al disclose a microphone device comprising: a substrate (Ning et al; Fig 1; substrate 1;); a plurality of microphones arranged on the substrate (Ning et al; Fig 1; microphones 2); a front panel configured to cover the substrate (Ning et al; Fig 1; front panel 5); and a dustproof member arranged so as to overlap the plurality of microphones in a plan view from a front panel side (Ning et al; Fig 3; dustproof member 4), and provided on a member different from the front panel (Ning et al; Fig 3; dustproof member 4 on member 3; Page 2; lines 11-15; dustproof member arranged on frame).

Regarding claim 2, Ning et al disclose the microphone device according to claim 1, wherein the dustproof member is arranged between the front panel and the plurality of microphones (Ning et al; Fig 3; dustproof member 4 between microphone 2 and panel 5).

Regarding claim 3, Ning et al disclose the microphone device according to claim 1, further comprising: a plurality of sound insulation walls arranged between the plurality of microphones and the front panel so as to not overlap the plurality of microphones in the plan view (Ning et al; Fig 1; sound insulation 3 between microphone and front panel 5). 

Regarding claim 4, Ning et al disclose the microphone device according to claim 3, wherein the plurality of sound insulation walls are arranged so as to surround the plurality of microphones in the plan view, respectively (Ning et al; Fig 1; each microphone surrounded by frame 3). 

Claim(s) 11-12, 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Daniel (US 8,213,634 B1).
Regarding claim 11, Daniel discloses a microphone device comprising: a substrate (Daniel; Fig 3; substrate 101): a plurality of microphones arranged on the substrate (Daniel; Fig 3; microphone 104); a front panel configured to cover the substrate (Daniel; Fig 3; cover 101); and a plurality of sound insulation walls arranged between the plurality of microphones and the front panel (Daniel; Fig 3; holes 103 interpreted as insulations walls inside 102) so as to not overlap the plurality of microphones in a plan view from a front panel side (Daniel; Fig 3; 102 does not cover microphones).

Regarding claim 12, Daniel discloses the microphone device according to claim 11, wherein the plurality of sound insulation walls are made of an elastic member (Daniel; col 6; lines 35-37; holes 103 is made in 102 which is an elastic member).

Regarding claim 15, Daniel discloses the microphone device according to claim 11, wherein the plurality of microphones are randomly arranged (Daniel et al; col 11; lines 18-21).

Regarding claim 16, Daniel discloses the microphone device according to claim 11, wherein the plurality of microphones are MEMS microphones (Daniel et al; col 8; lines 35-40).

Regarding claim 17, Daniel discloses the microphone device according to claim 11, wherein the plurality of microphones are each an array microphone (Daniel et al; col 9; lines 1-3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al (CN 207219017 U) in view of Zhang (US 2009/0052715 A1).
Regarding claim 5, Ning et al disclose the microphone device according to claim 3, but do not expressly disclose wherein each of a plurality of the dustproof members is arranged corresponding to each of end surfaces of the plurality of sound insulation walls. However, in the same field of endeavor, Zhang et al disclose a microphone array wherein each of a plurality of the dustproof members is arranged corresponding to each of end surfaces of the plurality of sound insulation walls (Zhang et al; Fig 5A; dustproof member 57). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the dustproof member arrangement taught by Zhang et al as dustproof member arrangement for the microphone taught by Ning. The motivation to do so would have been to maintain good performance of the microphone.

Regarding claim 6, Ning et al disclose the microphone device according to claim 1, but do not expressly disclose wherein the plurality of sound insulation walls are made of an elastic member. However, in the same field of endeavor, Zhang et al disclose a microphone array wherein the plurality of sound insulation walls are made of an elastic member (Zhang et al; Para [0072]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the elastic member pad taught by Zhang et al as isolation walls for the microphone taught by Ning. The motivation to do so would have been to protect the microphone against vibration in the housing.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al (CN 207219017 U) in view of Daniel (US 8,213,634 B1).
Regarding claim 9, Ning et al disclose the microphone device according to claim 1, but do not expressly disclose wherein the plurality of microphones are randomly arranged. However, in the same field of endeavor, Daniel discloses a microphone array wherein the plurality of microphones are randomly arranged (Daniel et al; col 11; lines 18-21). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone arrangement taught by Daniel et al as microphone arrangement for the microphone taught by Ning. The motivation to do so would have been to minimize the cancellation and reinforcement of a given frequency.

Regarding claim 10, Ning et al disclose the microphone device according to claim 1, but do not expressly disclose wherein the plurality of microphones are MEMS microphones. However, in the same field of endeavor, Daniel discloses a microphone array wherein the plurality of microphones are MEMS microphones (Daniel et al; col 12; lines 10-15). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone taught by Daniel et al as microphones for the microphone device taught by Ning. The motivation to do so would have been to allow low impedance resistive summation.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al (CN 207219017 U) in view of Yamaguchi et al (US 2014/0294217 A1).
Regarding claim 7, Ning et al disclose the microphone device according to claim 3, but do not expressly disclose further comprising: a plate-shaped protection member arranged between the front panel and the substrate. However, in the same field of endeavor, Yamaguchi et al disclose a microphone array further comprising: a plate-shaped protection member arranged between the front panel and the substrate (Yamaguchi et al; Fig 5; plate shape protection member 71 between front panel 11 and substrate 3d). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the protection member taught by Yamaguchi et al as compression member for the microphone device taught by Ning. The motivation to do so would have been the reduction of the size of the housing device.

Regarding claim 8, Ning et al et al disclose the microphone device according to claim 7, but do not expressly disclose wherein the plurality of sound insulation walls are arranged between the substrate and the plate-shaped protection member, and wherein a distance between end surfaces of the plurality of sound insulation walls on a protection member side and end surfaces of the plurality of sound insulation walls on a substrate side is shorter when the protection member is arranged than when the protection member is not arranged. However, in the same field of endeavor, Yamaguchi et al disclose a microphone array wherein the plurality of sound insulation walls are arranged between the substrate and the plate-shaped protection member (Yamaguchi et al; Fig 5; sound walls 72 is arranged between substrate 3d and protection member 71), and wherein a distance between end surfaces of the plurality of sound insulation walls on a plate-shaped protection member side and end surfaces of the plurality of sound insulation walls on a substrate side is shorter when the plate-shaped protection member is arranged than when the plate- shaped protection member is not arranged (Yamaguchi et al; Fig 5; distance between end surface of insulation walls 72 to the end surface on the substrate side is shorter when member 71 is not present). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the protection member taught by Yamaguchi et al as compression member for the microphone device taught by Ning. The motivation to do so would have been to reduce sensitivity degradation of the microphone.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 8,213,634 B1) in view of Yamaguchi et al (US 2014/0294217 A1).
Regarding claim 13, Daniel discloses the microphone device according to claim 11, but do not expressly disclose further comprising: a plate-shaped protection member arranged between the front panel and the substrate. However, in the same field of endeavor, Yamaguchi et al disclose a microphone array further comprising: a plate-shaped protection member arranged between the front panel and the substrate (Yamaguchi et al; Fig 5; plate shape protection member 71 between front panel 11 and substrate 3d). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the protection member taught by Yamaguchi et al as compression member for the microphone device taught by Daniel. The motivation to do so would have been the reduction of the size of the housing device.

Regarding claim 14, Daniel discloses the microphone device according to claim 13, but do not expressly disclose wherein the plurality of sound insulation walls are arranged between the substrate and the plate-shaped protection member, and wherein a distance between end surfaces of the plurality of sound insulation walls on a plate-shaped protection member side and end surfaces of the plurality of sound insulation walls on a substrate side is shorter when the plate-shaped protection member is arranged than when the plate- shaped protection member is not arranged. However, in the same field of endeavor, Yamaguchi et al disclose a microphone array wherein the plurality of sound insulation walls are arranged between the substrate and the plate-shaped protection member (Yamaguchi et al; Fig 5; sound walls 72 is arranged between substrate 3d and protection member 71), and wherein a distance between end surfaces of the plurality of sound insulation walls on a plate-shaped protection member side and end surfaces of the plurality of sound insulation walls on a substrate side is shorter when the plate-shaped protection member is arranged than when the plate- shaped protection member is not arranged (Yamaguchi et al; Fig 5; distance between end surface of insulation walls 72 to the end surface on the substrate side is shorter when member 71 is not present). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the protection member taught by Yamaguchi et al as compression member for the microphone device taught by Daniel. The motivation to do so would have been to reduce sensitivity degradation of the microphone.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 8,213,634 B1) in view of Matsui (US 2011/0019857 A1).
Regarding claim 18, Daniel discloses the device according to claim 11, but do not expressly disclose wherein the front panel is formed of a mesh structure. However, in the same field of endeavor, Matsui discloses a microphone array wherein the front panel is formed of a mesh structure (Matsui; Para [0045]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the cover taught by Matsui et al as cover for the microphone taught by Daniel. The motivation to do so would have been to protect the microphone against electromagnetic interference.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 8,213,634 B1) in view of Fukuda et al (US 2017/0264999 A1)
Regarding claim 19, Daniel discloses the microphone device according to claim 11, but do not expressly disclose wherein the substrate and the front panel are installed on a ceiling. However, in the same field of endeavor, Fukuda et al disclose a microphone device wherein the substrate and the front panel are installed on a ceiling (Fukuda et al; Fig 2A). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the ceiling attachment taught by Fukuda as attachment for the microphone taught by Daniel. The motivation to do so would have been to increase the directivity of the sound.

Regarding claim 20, Daniel et al in view of Fukuda disclose the microphone device according to claim 19, but do not expressly disclose wherein the front panel has a shape that can be replaced with a panel of the ceiling. However, in the same field of endeavor, Fukuda et al disclose a microphone device wherein the front panel has a shape that can be replaced with a panel of the ceiling (Fukuda et al; Fig 2A). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the panel taught by Fukuda as cover for the microphone taught by Daniel. The motivation to do so would have been to provide a plurality of recording option to the user.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651